Citation Nr: 9911888	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lichen planus 
disorder.

2.  Entitlement to an increased rating for a right knee 
disability.

3.  Entitlement to an increased rating for a left knee 
disability.

4.  Entitlement to an increased rating for a low back 
disorder.

5.  Entitlement to an increased (compensable) rating for a 
erythematous scaling lesion of the anal crease disorder.

6.  Entitlement to service connection for a seborrheic 
dermatitis disorder of the scalp.

7.  Whether new and material evidence has been received to 
reopen a claim for hearing loss of the left and right ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service, 
retiring in February 1975.

This appeal arises before the Board of Veteran's Appeals 
(Board) from rating decisions dated April 1993 and July 1996 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs, whereby the veteran's claims 
identified on the first page of this decision were denied.

The veteran initially submitted a claim for lichen planus in 
November 1992, which was denied by the RO in April 1993.  The 
Board notes that the veteran had a personal hearing in August 
1995, before a Member of the Board other than the undersigned 
Member, who is no longer with the Board.  The veteran was 
given an opportunity for another hearing but he declined 
another hearing. 

In addition, in the course of pursuing his claims, the Board 
notes that the veteran has also averred that he currently has 
a tinnitus disorder that is due to his active service, and 
that he is unable to secure or retain gainful employment due 
to his back condition, so that entitlement to a total rating 
for compensation purposes based on individual 
unemployablility due to service-connected disabilities is 
warranted.  However, as these claims are not currently before 
the Board, they are referred to the RO for action it deems 
appropriate.  

Also, the issues of entitlement to an increased rating for a 
low back disorder, entitlement to an increased (compensable) 
rating for a erythematous scaling lesion of the anal crease 
disorder, and entitlement to service connection for a lichen 
planus disorder, are addressed in the Remand section below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations of his right 
and left knee disorders has been developed.  

2.  A right knee disability is manifested primarily by 
degenerative changes and chondromalacia with subjective 
complaints of pain; no limitation of motion, ligament 
instability, or muscle weakness is shown on objective 
examination.  

3.  A left knee disability is manifested primarily by 
degenerative changes and chondromalacia with subjective 
complaints of pain; no limitation of motion, ligament 
instability, or muscle weakness is shown on objective 
examination.

4.  A scalp disorder was not manifested during the veteran's 
active service; the initial manifestation of such a disorder 
subsequent to separation from service is not shown to be 
related to that service.

5.  A left ear hearing loss disability is not shown.

6.  A right ear hearing loss disability is not shown.


7.  Entitlement to service connection for a left and right 
hearing loss disorder was denied by the RO by means of a 
rating decision dated June 1975.  The veteran was notified of 
that decision, and of appellate procedures, but he did not 
perfect an appeal within the one year time period.

8.  The evidence received subsequent to June 1975 with regard 
to claims for service connection for a left and right hearing 
loss disorder is not so significant by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of his 
claims.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right knee disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a Diagnostic Codes 5256, 5257, 5258, 5260, and 5261 
(1998).

2.  The criteria for an evaluation greater than 10 percent 
for a left knee disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a Diagnostic Codes 5256, 5257, 5258, 5260, and 5261 
(1998).

3.  A claim of service connection for a scalp disability is 
not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

4.  The June 1975 rating decision, wherein service connection 
for left and right hearing loss disorders was denied, is 
final.  38 U.S.C. § 7105 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.302 (1998).

5.  The evidence received subsequent to the RO's June 1975 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
left or right hearing loss disorder.  38 U.S.C. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased rating for right and left 
knee disabilities.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran established service connection and was assigned a 
zero percent (noncompensable) evaluation for a bilateral 
chondromalacia knee disability, in an action dated May 1976, 
after the RO noted that the veteran developed a 
chondromalacia disorder during service.  The RO subsequently 
awarded a 10 percent evaluation for the veteran's disorder of 
his knees, in an action dated October 1990.  A Board decision 
dated April 1992, determined that distinct evaluations were 
appropriate after noting that the veteran exhibited 
limitation of motion with complaints of pain in both knees, 
and the RO subsequently assigned separate 10 percent 
evaluations for each knee under Diagnostic Codes 5010-5257, 
which evaluate impairment for arthritis due to trauma, and 
recurrent subluxation and lateral instability, respectively.  
Those 10 percent evaluations have remained in effect to date.  

The severity of knee disabilities are ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran was also evaluated under Diagnostic Code 5257, 
which evaluates slight knee impairment productive of 
recurrent subluxation or lateral instability as 10 percent 
disabling; a moderate knee impairment disability as 20 
percent disabling; and a severe knee impairment disability as 
30 percent disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; and for limitation of flexion and 
extension under Diagnostic Codes 5260 and 5261.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and effusion into the joint 
contemplates a 20 percent evaluation under Diagnostic Code 
5258.

Limitation of leg flexion is evaluated as 20 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  
Similarly, limitation of leg extension is evaluated as 20 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 15 degrees; is rated at 30 percent 
when extension is limited to 20 degrees; is evaluated as 40 
percent disabling when extension is limited to 30 degrees; 
and is evaluated as 50 percent disabling when extension is 
limited to 45 degrees.  

The recent medical evidence shows that his range of motion 
was from zero to 135 degrees, in reports dated April and May 
1997.  Additional findings on objective examination show that 
there was no knee effusion, but a sensation of fullness in 
the right popliteal space; that leg lengths were equal from 
"A.S.S. to M.M.", that the thigh and calf circumferences 
were equal when measured 6 inches above and 3 inches below 
the tibial tubercle respectively; and that crepitus was 
present through the range of motion of both knees.  There was 
no muscle weakness in groups operating about the ankles, 
knees and hips, to manual muscle testing.  In addition, there 
was no lig[ament] instability, and McMurray's sign was not 
present.  There was general tenderness over the synovial 
outlines over the anteriorly of both knees, and no boggy 
synovium.  [Deep tendon reflexes] were present in both knees.  

Under the "Diagnoses" and "Discussion" sections of the 
report, the examiner listed "probabl[e] degenerative 
arthritis [of] both knees, but possible inflammatory 
arthritis".  An MRI examination was ordered.  

A second examination report shows that the results of the 
veteran's MRI examination were compared with an earlier MRI 
dated November 1992.  The listed indication was "pain and 
swelling with possible inflammatory arthropathy."  The 
examiner also listed impressions of: (1) degenerative changes 
and chondromalacia in both knees, but slightly more prominent 
in the right knee than the left; (2) tears of both medial 
menisci in posterior horns; (3) probable tear of posterior 
horn lateral meniscus right knee; and (4) right popliteal 
cyst.  A third examination report lists an impression of 
degenerative arthritis of the knees, with the right more 
symptomatic than the left.  Under the "Plan" section of the 
report, the examiner stated:  "[d]iscussed the possible 
treatment with [the veteran], including arthroplasty with the 
possible associated risks and ... gains.  He decided that his 
symptoms do not warrant this yet.  I suggested a conservative 
program of static weight loading exercises, and ... a mild 
inflammatory agent... ."  

A copy of a progress note dated July 1997 shows that the 
veteran walks with a cane, and complained of falling and 
constant pain in his knees.  

The current medical evidence does not show that the veteran 
has any ankylosis so that an evaluation under Diagnostic Code 
5256 is not appropriate.  In addition, although the medical 
evidence shows "tears of both medial menisci in the 
posterior horns", and the examiner's speculation that there 
may be a "probable tear of the posterior horn[,] lateral 
meniscus[,] right knee", the evidence simply does not 
demonstrate any significant disability manifested by 
dislocated semilunar cartilage with locking and effusion so 
that a rating under Diagnostic Code 5258 is warranted.  

Additionally, the current medical evidence shows no 
limitation of motion so as to contemplate a rating greater 
than that currently in effect under either Diagnostic Code 
5260 or 5261.  In fact, it shows that his range of motion was 
recorded from zero to 135 degrees, revealing neither 
limitation of leg flexion to 30 degrees or limitation of 
extension to 20 degrees. 

Turning to the criteria under Diagnostic Code 5257 for other 
knee impairment productive of lateral instability or 
recurrent subluxation, although a July 1997 treatment record 
stated that veteran reported falling and that he walked with 
a cane, the medical evidence simply does not demonstrate that 
moderate recurrent subluxation or lateral instability is 
present so as to contemplate a 20 percent rating under 
Diagnostic Code 5257 for either the veteran's left or right 
knee disability.  The Board notes that the veteran has other 
disorders, including a back disorder and a nonservice-
connected diabetes disorder, and that the objective 
examinations of his knee disorders did not show that moderate 
recurrent subluxation or lateral instability were present.  

In fact, the medical evidence shows that although crepitus 
was present and there was a sensation of fullness in the 
right popliteal space, the examiner made a specific finding 
that there was no knee effusion.  In particular, the Board 
finds significant that there was no muscle weakness in groups 
operating about the ankles, knees and hips, to manual muscle 
testing; that there was no lig[ament] instability; and that 
McMurray's sign was not present.

Lastly, the Board notes that the veteran's x-ray examination 
report shows that he has arthritis in both the left and right 
knees.  However, as indicated above, the medical evidence 
does not show that the veteran exhibits occasional 
incapacitating exacerbations.  The Board must point out, in 
addition to the findings on objective examination, that the 
veteran reportedly "decided that his symptoms do not warrant 
[a surgical procedure] yet".  At any rate, where, as in the 
instant case, there is no limitation of motion, but only x-
ray evidence of involvement of two or more major joints or 
minor joint groups, a 10 percent rating is assigned, and a 20 
percent rating is assigned where the above is present with 
occasional incapacitating exacerbations.  Thus, as those 
ratings predicate evaluations on involvement of "two or more 
major joints or minor joint groups" for a 20 percent 
evaluation, a rating greater than the veteran's current 
rating for both the veteran's left and right knee 
disabilities combined is not contemplated by those 
provisions.  

Also, as there is no medical evidence to show limitation of 
motion under Diagnostic Codes 5260 or 5261, a greater rating 
under Diagnostic Code 5003 or 5010 is also not warranted on 
that basis.  

The Board also notes that the veteran complained of pain in 
both of his knees, and that that the issue of functional 
impairment due to pain was addressed by the United States 
Court of Appeals for Veterans Claims (formally the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in De Luca v. Brown, 8 Vet. App. 
202 (1995).  In De Luca, the Court held that when the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  
8 Vet. App. 202, 206 (1995).

However, the Board must point out that the veteran's pain due 
to his arthritic disabilities was included as a basis for the 
separate 10 percent evaluation of his left knee, when those 
ratings were established in the Board decision of April 1992, 
which determined that the veteran's pain, along with his 
noncompensable limitation of flexion in each knee, warranted 
a separate 10 percent evaluation for each knee.  The medical 
evidence at that time showed that the veteran had full range 
of extension, and that his flexion was limited to 110 degrees 
in his right knee, and to 115 degrees in his left knee.  

In the instant case, the veteran's knee flexion was not 
similarly limited, as his extension and flexion was recorded 
from zero to 135 degrees in his May 1997 examination report.  
At any rate, there is no medical evidence to substantiate any 
"flare-ups" that would support a higher rating for 
functional impairment.  The Board must again point out that 
there was no muscle weakness in groups operating about the 
ankles, knees and hips, to manual muscle testing; there was 
no lig[ament] instability; and McMurray's sign was not 
present.  As indicated above, the medical evidence does not 
show any functional impairment that would warrant a higher 
rating under the Diagnostic Codes discussed above. 

As the evidence does not show that a rating greater than 10 
percent for either knee is warranted under Diagnostic Codes 
5256, 5257, 5258, 5260 and 5261, the veteran's claims for 
increased ratings of both his right and his left knee must be 
denied.  



II.  Entitlement to service connection for a seborrheic 
dermatitis disorder of the scalp.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In brief, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends, in essence, that he has a scalp 
condition that is related to his active service.  He 
specifically contends that he has had various skin disorders 
during his active service, and that his current seborrheic 
dermatitis of the scalp is related to those skin conditions.  
The Board finds that his contentions are not supported by the 
record, and that his claim must fail.  

The veteran's service medical records, while reflecting other 
skin disorders, are devoid of any references to a seborrheic 
dermatitis of the scalp condition.  In fact, the veteran's 
separation medical examination, dated May 1974, clinically 
evaluates his head neck and scalp as normal.  Although his 
service medical records note that he had contact dermatitis, 
in a record dated September 1955; a laceration of his scalp 
in a treatment record dated September 1963; and a rash or 
eczema on his hands in treatment records dated October 1970, 
August 1973, and September 1973; they do not show that he had 
a seborrheic dermatitis of the scalp condition.  

Although the veteran has a current diagnosis of a mild scalp 
seborrheic dermatitis condition, as reflected in a May 1997 
treatment record, there is no evidence showing that this 
disorder is in any way related to his active service.  In 
fact, additional reports of medical examinations conducted 
April and May 1955, January 1957, July 1971, as well as his 
May 1974 report all show that his scalp was clinically 
evaluated as normal during his active service.  

As indicated above, one of the elements of a well grounded 
claim is the presence of a nexus between the veteran's 
current disorder and service, as shown by medical evidence.  
As no such evidence has been presented in this case, the 
veteran's claim for service connection for a seborrheic 
dermatitis condition of the scalp is not well grounded and 
must be denied.  


III.  Whether new and material evidence has been received to 
reopen a claim for hearing loss of the left and right ears.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.104(a) (1998).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

A two-step analysis is necessary in determining whether to 
reopen a claim, in that it must first be determined if there 
is new and material evidence; if there is such evidence, the 
claim must then be reviewed on the basis of all of the 
evidence, both old and new.  See Manio v. Derwinski, 1 
Vet.App. 140 (1991);  See also Evans, 9 Vet.App. at 283 
(1996).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends, in essence, that he suffers from a 
hearing disorder of his right and left ears that is 
proximately due to noise exposure during his job duties in 
the Air Force, and, specifically, that he was not able to 
wear the issued ear protection due to a scalp disorder.  

In the instant case, service connection for a hearing loss 
disorder was denied in a rating action dated June 1975, after 
the RO noted that the evidence of record showed that "the 
veteran's speech, pure tone threshold and high frequency 
hearing of both ears" was found to be in the normal range.  
The veteran did not appeal that decision, but subsequently 
again filed a claim for a hearing loss disorder dated 
February 1996, which was denied by the RO in a July 1996 
rating action.  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service, or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

Service connection for sensorineural hearing loss may also be 
granted on a "presumptive" basis if it is shown to have 
been present to a degree of 10 percent or more disabling 
within one year after service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veteran's period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss that was 
related to service, when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  The Court has also held that the 
regulation did not necessarily preclude service connection 
for a hearing loss which first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

The medical evidence submitted concerning the veteran's 
hearing since June 1975 includes audiometric testing results 
and a report of a medical examination dated February 1976.  
That report shows that the veteran was diagnosed with 
"[h]earing loss, left side, apparently clinically mild, with 
reported audiology test."  An audiometric examination report 
of the same date shows that the veteran's audiometric scores 
were recorded as follows:

2/76
500
1000
2000
3000
4000
LEFT EAR
5
5
10
N/A
15
RIGHT EAR
0
5
0
N/A
10

A record also dated February 1976 entitled "Summary Report 
of Examination For Loss of Organic Hearing Activity" states 
that the evidence submitted by the veteran shows "NORMAL 
hearing [in] both ears," and that "[t]his current VA 
Audiology exam shows: NORMAL hearing [right and left] for 
both speech and pure tones... ." (emphasis in original).   

The veteran next submitted an audiometric testing report 
dated March 1996, the results of which were recorded as 
follows:

3/96
500
1000
2000
3000
4000
LEFT EAR
20
20
25
25
35
RIGHT EAR
15
20
25
35
35

The comments show that the veteran complained of difficulties 
with speech in noise, progressively reduced hearing 
sensitivity, occasional tinnitus, and reported a history of 
noise exposure.  The assessment states that he "presents 
with a bilateral SNHL [sensorineural hearing loss], mild in 
degree beginning at 2000 Hz [Hertz].  SRTs [Speech reception 
threshold] consistent with PTAs [pure tone averages] AU [both 
ears].  WRS [Word recognition score] excellent, AU [both 
ears] (96% AD [right ear], 100% AS [left ear])."

Although the current audiometric report represent a change in 
the scores submitted since February 1976, they must first 
meet the definition of hearing impairment set forth in VA 
laws and regulations in order for this evidence to be 
probative.

However, the Board must point out that the veteran's 
audiometric scores do not represent a hearing loss 
disability, in either ear, as contemplated by 38 C.F.R. 
§ 3.385.  As indicated above, "[i]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).  

The evidence simply does not show that the hearing impairment 
in the veteran's left or right ear meets these threshold 
criteria.  That is, the veteran had only two audiometric 
score over 26 in the right ear, and only one in the left ear, 
while none of his scores were over 40.  Additionally, the 
evidence does not show that he has speech recognition scores 
below 94 percent in either ear.  Thus, his hearing does not 
qualify as a disability for VA purposes under any of the 
three standards for impaired hearing outlined above.   

Similarly, his audiometric scores dated February 1976 do not 
in any way approach the definition of hearing impairment 
explained above so that service connection for hearing loss 
would be appropriate on a presumptive basis.  

Thus, although this recently submitted evidence is new, in 
that it presents new information and is not merely cumulative 
of evidence of record, it is not material, in that it is not 
probative to the issue of whether the veteran has a hearing 
loss disability that is related to his active service.  

As the submitted evidence simply does not show a current 
disability the additional evidence is of little practical 
significance, and need not be considered in order to fairly 
decide the merits of the claim.

In conclusion, as no new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for a hearing loss disability of the right or left 
ear, they must fail.



ORDER

Entitlement to an increased rating for a left knee disability 
is denied.  Entitlement to an increased rating for a right 
knee disability is denied.  The veteran's claims to reopen 
issues of service connection for hearing loss of the left and 
right ears are denied.  Entitlement to service connection for 
a seborrheic dermatitis of the scalp is denied.


REMAND

The veteran contends, in essence, that his service-connected 
disorders of the low back and erythematous scaling lesion of 
the anal crease are of greater severity than reflected by the 
current 10 percent and noncompensable evaluations, 
respectively.

After a review of the record, it is the opinion of the Board 
that additional development of the evidence must be 
accomplished prior to further consideration of the veteran's 
claims.  In particular, the Board notes that it does not 
appear that the veteran has been afforded current VA rating 
examinations for his service-connected disorders.  The Board 
is of the opinion that the results of a recent examination 
would be of significant probative value in determining 
whether the veteran's low back disability and his 
erythematous scaling lesion of the anal crease disorder has 
increased in severity.  Green v. Derwinski, 1 Vet.App. 121 
(1991).

In addition, the Board finds that a records review with an 
opinion would be helpful before making a determination on the 
issue of entitlement to service connection for lichen planus.  

The Court has held that the VA has a duty to assist veterans 
in the development of facts pertinent to their claims under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.103(a) (1998).  As set forth by the Court in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), this duty requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the veteran that, 
in conjunction with the development 
requested herein, he and his accredited 
representative may submit any additional 
evidence he desires in support of his 
claims.  

2.  The RO should accord the veteran 
special VA examinations, in order to 
ascertain the severity of his low back 
disability and skin disorders.  The 
veteran's claims folder and a copy of 
this remand are to be made available to 
the examiners, for review and referral, 
prior to the examinations of the veteran.  
The RO is also to advise the veteran that 
failure to report, without demonstrated 
good cause, for scheduled VA examinations 
could result in adverse adjudication, to 
include denial, of his claims. 

3.  The examiner(s) should conduct all 
appropriate studies, to include 
radiological and diagnostic testing, 
along with range of motion studies.  All 
findings, and the reasons and bases 
therefore, are to be set forth in a clear 
and legible manner on the examination 
report.  


4.  The examiner of the veteran's LOW 
BACK EXAMINATION shall also: (1):  Record 
the veteran's range of motion, (2)  Note 
the full or normal ranges of motion on 
the examination report, and (3)  Note any 
functional impairment caused by pain on 
the examination report.  

5.  The examiner and records reviewer of 
the veteran's lichen planus disorder and 
erythematous scaling lesion of the anal 
crease disability shall note their 
severity; and shall specifically note on 
the examination report whether the lichen 
planus recently manifested is related or 
proximately due to the lichen planus the 
veteran manifested during service.  

6.  Following completion of the above 
developments, the RO should review the 
veteran's examination report to verify 
that the items in paragraphs three, four 
and five have been addressed by the 
examiners and noted on the veteran's 
examination reports. 

7.  The RO should then also review the 
veteran's claims folder, and determine 
whether an increased rating for his 
disorders can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with due process 
considerations and to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

